Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application 17/146,598 filed 1/12/2021 has been examined.
In this Office Action, claims 1-10 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,891,194. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove these limitations in order to broaden the scope of the invention.

Current Application
US Pat. 10,891,194 (App. No. 15/665,930)
1. A method to provide storage for an enterprise, comprising:
provisioning a scalable file system across one or more cloud-based storage service
providers;

providing one or more file system interfaces associated with the enterprise, 

wherein at least one file system interface executes either as a virtual machine or on physical hardware and is configured to represent, to the enterprise, a local file system whose data is stored in the one or more cloud-based storage service providers;

wherein the one or more file system interfaces export their local file system data in an encrypted manner and as a structured data representation, wherein the structured data representation associated with the at least one file system interface comprises a Uniform Resource Identifier (URl)-addressable cloud node that contains information passed by that file system interface about its associated local file system, together with an access control;

wherein the structured data representation associated with the at least one file system
interface is self-contained in that it includes or points to all data structures and data needed to reconstruct the associated local file system at a point-in-time.

2. The method as described in claim 1, wherein the structured data representation
associated with the at least one file system interface comprises one or more tree-based data structures, wherein at least one tree-based data structure starts with a root that represents a current version of the local file system, and that further includes one or more change events that have been generated as a result of modification to the local file system.

3. The method as described in claim 1, wherein, from a tree-walk perspective, a
tree-based data structure is a complete version of the local file system at a given point-in-time.

4. The method as described in claim 1, wherein the local file system, a directory
and its contents, a given file, or a piece of a file, are restorable from the scalable file system with respect to a given time period.

5. The method as described in claim 1 wherein at least one file system interface is
located on the physical hardware on-premises in the enterprise.

6. The method described in claim 1, wherein the structured data representation
associated with the at least one file system interface is a logical representation of a
combination of a current version of the local file system and one or more prior versions of the local file system.

7. The method as described in claim 1 wherein the file system interface is a
generic virtual file system interface that supports a set of access protocols.

8. The method as described in claim 7 wherein the set of access protocols are one
of: NFS and CIFS.

9. The method as described in claim 1 wherein one or more of the file system
interfaces are implemented as instances within a cloud computing layer.

10. The method described in claim 1 wherein the scalable file system is a write-
once object-based data store.
1. (currently amended) A storage-as-a-service system to provide storage for an
enterprise, comprising:
a management console to provision and manage a scalable file system across one or
more cloud-based storage service providers;
one or more file system interfaces associated with the enterprise, 

wherein at least one file system interface executes either as a virtual machine or on physical hardware and is configured to represent, to the enterprise, a local file system whose data is stored in one or more cloud-based storage service providers;

wherein the one or more file system interfaces export their local file system data as a structured data representation, wherein the structured data representation associated with the at least one file system interface comprises a Uniform Resource Identifier (URI)addressable cloud node that contains information passed by that file system interface about ts associated local file system, together with an access control;


wherein the structured data representation associated with the at least one file
system interface is self-contained in that it includes or points to all data structures and data needed to reconstruct the associated local file system at a point-in-time.

2. (currently amended) The storage-as-a-service system as described in claim
1, wherein the structured data representation associated with the at least one file system
interface comprises one or more tree-based data structures, wherein at least one tree-based
data structure starts with a root that represents a current version of the local file system, and
that further includes one or more change events that have been generated as a result of
modification to the local file system.
3. (original) The storage-as-a-service system as described in claim 1, wherein,
from a tree-walk perspective, a tree-based data structure is a complete version of the local
file system at a given point-in-time.
4. (original) The storage-as-a-service system as described in claim 1, wherein
the local file system, a directory and its contents, a given file, or a piece of a file, are
restorable from the scalable file system with respect to a given time period.
5. (original) The storage-as-a-service system as described in claim I wherein at
least one file system interface is located on the physical hardware on-premises in the
enterprise.
6. (currently amended) The storage-as-a-service system as described in claim
1, wherein the structured data representation associated with the at least one file system
interface is a logical representation of a combination of a current version of the local file
system and one or more prior versions of the local file system.
7. (original) The storage-as-a-service system as described in claim I wherein
the file system interface is a generic virtual file system interface that supports a set of
access protocols.
8. (original) The storage-as-a-service system as described in claim 7 wherein
the set of access protocols are one of: NFS and CIFS.
9. (original) The storage-as-a-service system as described in claim I wherein
local file system data is encrypted prior to being exported and stored in the one or more
cloud-based storage service providers.
10. (original) The storage-as-a-service system as described in claim I wherein
one or more of the file system interfaces are implemented as instances within a cloud
computing layer.
11. (original) The storage-as-a-service system as described in claim 1 wherein
the scalable file system is a write-once object-based data store.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Nickolov et al., US Pub. No. 2011/0153697, in view of Nugent et al. US Pub. No. 2010/0061250, in view of Antosz et al., US Pub. No. 2009/0249284.

A so claim 1, Nickolov discloses a method to provide storage for an enterprise, 
(Nickolov [0101] In at least one embodiment, one or more aspects and/or features
described herein may be implemented in a manner which utilizes 3Tera's Applogic™ grid
operating system for providing a true distributed utility computing services.)

comprising:
provisioning a scalable file system 
(Nickolov [0101] For example, in at least
one embodiment, one or more techniques described and/or referenced herein may enable
commodity servers to be converted into scalable grids on which users can visually operate,
deploy and scale transactional Web applications, ... while maintaining complete control of
applications including visual operation, scaling and on-demand resource provisioning.)

across one or more cloud-based storage service providers;
(Nickolov [0259] one or more filer appliances may be implemented as virtual machines created from preconfigured volume templates ( e.g., as implemented by virtual machine managers such as VMware VB, Citrix XenServer, Microsoft Virtual Server, or cloud computing services such as Amazon EC2, etc.); see also [0151] Various aspects described herein are directed to different methods, systems, and computer program products for manipulating volumes and/or file systems of one or more different types of operating systems (OSs) associated with various distributed computer systems such as, for example, one or more of the following ( or combinations thereof): grid computing systems, cloud computing systems, utility computing systems, management systems, etc.)

providing one or more file system interfaces associated with the enterprise, 
(Nickolov abstract: In one embodiment, the filer appliance may include one or more virtual interfaces for interfacing with one or more virtual volumes and/or one or more other virtual appliances, virtual applications, etc.; see also [0140]),

wherein at least one file system interface executes either as a virtual machine or on physical hardware and is configured to represent, to the enterprise, a local file system whose data is stored in the one or more cloud-based storage service providers;
(Nickolov [0141] Secondly, the underlying 9P protocol was used to remove the difference between local and remote files ( except for a possible difference in latency or in throughput). This has the advantage that a device or devices, represented by files, on a remote computer could be used as though it were the local computer's own device(s). This means that under Plan 9, multiple file servers provide access to devices, classing them as file systems.; see also abstract: In one embodiment, a filer appliance may be implemented as a virtual machine which is configured or designed to handle managing of one or more volumes. In one embodiment, the filer appliance may include one or more virtual interfaces for interfacing with one or more virtual volumes and/or one or more other virtual appliances, virtual applications, etc.);


Nickolov does not disclose:
wherein the one or more file system interfaces export their local file system data in an
encrypted manner and as a structured data representation, wherein the structured data
representation associated with the at least one file system interface comprises a Uniform
Resource Identifier (URl)-addressable cloud node that contains information passed by that file
system interface about its associated local file system, together with an access control;

However, Nugent discloses:

wherein the one or more file system interfaces export their local file system data in an
encrypted manner and as a structured data representation, wherein the structured data
representation associated with the at least one file system interface comprises a Uniform
Resource Identifier (URl)-addressable cloud node that contains information passed by that file
system interface about its associated local file system, together with an access control;
(Nugent teaches unique/uniform identifiers for cloud nodes see [0046] A system and method for cloud computing as described herein may be effectuated to include the use of a cloud definition language (CDL). A CDL facilitates operations
by providing for implementation of rules bases ( described above) and for modeling a datacenter or cloud in software. A CDL would be comprised of code descriptors to implement the functionality of cloud computing. The functionality includes, but is not limited to:  
[0047] Implementing computer resources as formulaic expressions in a Domain Specific Language (DSL)
[0048] Federation of computer resources from multiple cloud vendors to create a unified system
[0049] Federation of computer resources from multiple cloud vendors to create one system based on user defined policy;
See also [0055] The CDL could be a declarative language comprising the following type of expressions:
Type - Resource types (i.e. Cloud, Datacenter, Cluster, Rack, Stack,
Computer, Resource)
Identifier - Identifies a type instance uniquely (i.e. Cluster:New York, Rack:MySQLNY);
And [0031] Its primary purpose is to help information systems share structured data, particularly via the Internet, and it is used both to encode documents and to serialize data.;
See also [0042] Constructs are defined by associating rules defined in a domain specific language and associated to cloud vendors via their application programming interface in a logical manner to produce a processing effect.;
See also [0042] The system 512 provides an interface 510 for a user to manipulate the system 510. The user selects options from the rule base 514 using the interface 518 to create stacks,
racks, clusters and otl1er constructs for operating a data center.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply cloud addressing identifiers as taught by Nugent
since it was known in the art that backup systems provide an interface and cloud definition interface which provides usage and performance statistics of the cloud vendors allowing a
user to create new parameters in response to historical performance characteristics of different cloud vendors where the operation of the system and method for cloud computing allows users to be independent from any particular cloud vendor and also provides an effective tool for cost-effective data processing operations as detailed in the following description.. (Nugent [0045-0046]).

Nikolov/Nugent do not disclose:
wherein the structured data representation associated with the at least one file system
interface is self-contained in that it includes or points to all data structures and data needed to
reconstruct the associated local file system at a point-in-time;

however, Antosz discloses
wherein the structured data representation associated with the at least one file system
interface is self-contained in that it includes or points to all data structures and data needed to
reconstruct the associated local file system at a point-in-time
(Antosz [0014] Automated Image Modification. Allows any file or folder in an image to be changed as if it were a mounted file system; see also [0304] A physical machine may be converted to a virtual machine through a P2V (physical to virtual) conversion and placed on a source machine 310. 
See also [ 0305] A backup of a physical machine may be converted to a virtual machine through a restore to virtual machine process and placed on a source machine 310.;
see also disclosure of a point-in-time copy at Antosz [0245] One or more embodiments may be configured to automatically capture, transmit and store point-in-time copies, shadow copies, alternate configurations, etc. of the executing infrastructure for archives backup, recovery, failover or other operational readiness concerns.).).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply exporting constructed point in time backups as taught by Antosz
since it was known in the art that backup systems provide exporting constructed point in time
backups to allow configured to provide command and control capability to start, stop, pause,
customize, re-configure, optimize, resize, scale, migrate, consolidate, replicate, backup,
recover, load balance or otherwise remotely manage the execution and operation of the
infrastructure. (Antosz [0214]).

As to claim 4, Antosz discloses under the rationale above the method as described in claim 1, wherein the local file system, a directory and its contents, a given file, or a piece of a file, are restorable from the scalable file system with respect to a given time period
(Antosz [0346] Local file-level restore, whereby any, all, or some files may be recovered from
DR data residing in the source environment 370.; see also [0245] One or more embodiments
may be configured to automatically capture, transmit and store point-in-time copies, shadow
copies, alternate configurations, etc. of the executing infrastructure for archives backup,
recovery, failover or other operational readiness concerns).

As to claim 5, Nickolov discloses the method as described in claim 1 wherein at least one file system interface is located on the physical hardware on-premises in the enterprise
(Nickolov [0204] In at least one embodiment, data transfer between the appliances
can be arranged in many ways; including, for example, one or more of the following ( or
combinations thereof); [0205] having the appliance 121 read its locally attached volume and
write over a network file system to the appliance 125,; see also [0094] Such caching is easily
accomplished, for example, by layering on top of the NBD client a block device driver that uses
a file on a local physical disk to store copies of blocks recently accessed by the virtual
machine.).

As to claim 6, Antosz discloses, under the rationale above the method described in claim 1, wherein the structured data representation associated with the at least one file system interface is a logical representation of a combination of a current version of the local file system and one or more prior versions of the
local file system
(Antosz [0297] Additional storage system 400-the part of the embodiment,
which stores additional copies of images, snapshots, and other data, for the purposes of
backup, restore, failover, or tailback. The data in the additional storage 400 may be replicas of
the data in the remote backup or failover systems, additional versions of the data, e.g., older or
intermediate versions, as well as versions of the virtual machines that do not exist in the other
ones.).

As to claim 7, Nickolov discloses the method as described in claim 1 wherein the file system interface is a generic virtual file system interface that supports a set of access protocols
(Nickolov [0122] Unix-like operating systems create a virtual file system, which
makes all the files on all the devices appear to exist in a single hierarchy.; see also Nickolov
[0586]; [0206]).

As to claim 8, Nickolov discloses the method as described in claim 7 wherein the set of access protocols are one of: NFS and CIFS
(Nickolov [0586] It also allows for file upload/download to/from the appliance, using standard file protocols, such as ftp, scp, cits, etc. (the same way as if the filer appliance was a physical server).; and [0206] using a protocol like nfs, ftp, or cits,).

As to claim 9, Nickolov discloses the method as described in claim 1 wherein one or more of the file system interfaces are implemented as instances within a cloud computing layer
(Nickolov [0586] One immediate benefit may be that it may allow the user to
download things from the 'net. In at least some embodiments utilizing Cloudware- based
systems and/or including automatic IP allocation ( e.g., inApplogic™), this may become the
default/easy; see also [ 0259] In another embodiment, one or more filer appliances may be
implemented as virtual machines created from preconfigured volume templates ( e.g., as
implemented by virtual machine managers such as VMware VB, Citrix XenServer, Microsoft
Virtual Server, or cloud computing services such as Amazon EC2, etc.).

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Nickolov et al., US Pub. No. 2011/0153697, in view of Nugent et al. US Pub. No. 2010/0061250, in view of Antosz et al., US Pub. No. 2009/0249284, in view of Shukla et al., US Pub. No. 2009/0248737 A1.

As to claim 2, Nickolov/Nugent/Antosz do not disclose:
wherein the structured data representation associated with the at least one file system interface comprises one or more tree-based data structures, wherein at least one tree-based data structure starts with a root that represents a current version of the local file system, and that further includes one or more change events that have been generated as a result of modification to the local file system;

However, Shukla discloses the method as described in claim 1, wherein the structured data representation associated with the at least one file system interface comprises one or more tree-based data structures, wherein at least one tree-based data structure starts with a root that represents a current version of the local file system, and that further includes one or more change events that have been generated as a result of modification to the local file system
(Shukla [0037] A second aspect that may vary among implementations of these techniques relates to the organization of the object hierarchy. As one example, and as illustrated in the exemplary object hierarchy 10 of FIG. 1, the structural formatting of the objects may comprise a conventional tree structure, comprising a root node containing other nodes that may contain still other nodes, etc. This model of object hierarchy organization constrains each object to a single location in the object hierarchy, which may be advantageous in consistently identifying objects (e.g., two objects located at different positions in the object hierarchy may be presumed to comprise two different objects; 
see also [0051] In many cases, a session of a computing environment on a device may result in an alteration of the computing environment, such as a creation of objects or new portions of the object hierarchy, an updating of an object or a portion of the object hierarchy, or a deletion of an object or a portion of the object hierarchy.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply tree based data structures as taught by Shukla since it was known
in the art that backup systems provide this organization which may permit an object to be
present in multiple locations, which may be advantageous for some collections of objects, and
which may avoid the redundant storage of a single object in multiple locations (Shukla [0037]).

As to claim 3, Shukla discloses under the rationale above, the method as described in claim 1, wherein, from a tree-walk perspective, a tree-based data structure is a complete version of the local file system at a given point-in-time 
(Shukla US 2009/0248737 [0037] As one example, and as illustrated in the exemplary object hierarchy 10 of FIG. 1, the structural formatting of the objects may comprise a conventional tree structure, comprising a root node containing other nodes that may contain still other nodes, etc. This model of object hierarchy organization constrains each object to a single location in the object hierarchy, which may be advantageous in consistently identifying objects (e.g., two objects located at different positions in the object hierarchy may be presumed to comprise two different objects) and in enumerating the objects of the object hierarchy by recursively traversing
the nodes of the tree structure.).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Nickolov et al., US Pub. No. 2011/0153697, in view of Nugent et al. US Pub. No. 2010/0061250, in view of Antosz et al., US Pub. No. 2009/0249284, in view of Waterhouse et al., US Patent No. 7,734,643.

As to claim 10, Nickolov/Nugent/Antosz do not disclose:
1 wherein the scalable file system is a write-once object-based data store;

However, Waterhouse discloses the method described in claim 1 wherein the scalable file system is a write-once object-based data store
(Waterhouse col. 23 In 60-col. 24-2: each node 202A-202n can compute which layout maps, and thus, which layout map IDs, place data object fragments onto its storage structures 314, e.g., disks. Each node 202A-202n can determine which data objects are associated with those layout map IDs, thus deter mining which data object fragments the node needs to recover . ... Further, the utilization of the layout map allows storage of data objects with write-once to system metadata and symmetric, decentralized operation).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply write-once storage of data objects as taught by Waterhouse since it
was known in the art that backup systems provide write once storage as this permits the reliable
storage of data on storage system as well as the efficient retrieval and recovery of data on
storage system in which reliability of data storage is maintained (Waterhouse col. 11 In. 42-46).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martinez et al.., US Pub. No. 2016/0321572 A9, teaches improved capabilities are described for a virtualization environment adapted for development and deployment of at least one software workload, the virtualization environment having a metamodel framework that allows the association of a policy to the software workload upon development of the workload that is applied upon deployment of the software workload.













CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152